980 F.2d 728
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.WESTMORELAND COAL COMPANY, INCORPORATED, Petitioner,v.Buren R. KIDD;  Director, Office of Workers' CompensationPrograms, United States Department of Labor, Respondents.
No. 92-1272.
United States Court of Appeals,Fourth Circuit.
Argued:  October 27, 1992Decided:  December 2, 1992

On Petition for Review of an Order of the Benefits Review Board.  (86-3757-BLA)
Douglas Allan Smoot, Jackson & Kelly, Charleston, West Virginia, for Petitioner.
S. F. Raymond Smith, Rundle & Rundle, L.C., Pineville, West Virginia, for Respondents.
Ann B.  Rembrandt, Jackson & Kelly, Charleston, West Virginia, for Petitioner.
Barbara J. Johnson, Matthew Levin, United States Department of Labor, Washington, D.C., for Respondent Director.
Ben. Rev. Bd.
AFFIRMED.
Before MURNAGHAN, Circuit Judge, and SPROUSE and CHAPMAN, Senior Circuit Judges.
PER CURIAM:


1
Westmoreland Coal Co. appeals the decision and order of the Benefits Review Board which found that Buren R. Kidd had established total disability due to pneumoconiosis under the provisions of Title IV of the Federal Coal Mine Health and Safety Act of 1969, as amended, 30 U.S.C. § 1901 et seq.  Appellant contends:  (1) that there is no evidence of record to support a finding of fact of total disability due to pneumoconiosis;  (2) that the administrative law judge erred in discrediting numerous physicians' disability opinions based upon x-ray evidence;  and (3) that the administrative law judge erred in substituting his judgment for that of the medical experts.  After a careful reading of the briefs and the record, and with the benefit of able oral argument, we now hold that the Benefit Review Board's decision and order is based upon substantial evidence, and that the administrative law judge did not err in his consideration and weighing of the numerous medical opinions and reports.

AFFIRMED